Citation Nr: 1143879	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-22 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with hospitalization from October 24, 2008 to October 31, 2008 at Gateway Medical Center.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1951 to June 1954 and from September 1954 to September 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a decision of the Department of Veterans Affairs (VA) Medical Center in Murfreesboro, Tennessee (VAMC).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been totally disabled by reason if individual unemployability due to service connected disabilities (TDIU) since February 2001.  

2.  The Veteran underwent surgery for a fracture of the neck of the femur on October 20, 2008; payment of hospitalization was authorized from October20, 2008 until October 24, 2008.  

3.  The Veteran was stable for transfer on October 24, 2008.  

4.  From October 24, 2008 until October 31, 2008, the Veteran was hospitalized at Gateway Medical Center for the rehabilitation from the surgery that was performed on October 20, 2008, in preference to a VA or other federal facility.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred at Gateway Medical Center from October 24, 2008 to October 31, 2008 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.130, 17.1000-1008 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  

Payment or Reimbursement of Medical Expenses

The Veteran contends that VA should assume responsibility for payment of medical expenses that were incurred in connection with treatment rendered at Gateway Medical Center from October 24, 2008 to October 31, 2008.  It is asserted that the Veteran fractured his hip and was unable to move so that he needed to be placed in the closest hospital.  It is noted that the closest VA facility was almost one hour away from his home.  

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  The Board notes that both 38 U.S.C.A. §§ 1728 and 1725 have been amended since the Veteran incurred the expenses for which reimbursement are claimed, but these changes do not include any that are critical to the circumstances of this case.  It is initially noted the Veteran has been rated totally disabled by reason of TDIU so that the Veteran is eligible for consideration under the provisions of 38 U.S.C.A. § 1728.  Consideration under 38 U.S.C.A. § 1725 is precluded where payment can be made under 38 U.S.C.A. § 1728.  See 38 C.F.R. § 17.1002 (i) (2011).  Moreover, under either statute, payment or reimbursement is precluded where treatment at the private facility is performed in preference to federal facilities.  See 38 C.F.R. § 17.130.  As this latter provision is the determining factor for consideration in this case, discussion under 38 U.S.C.A. § 1725 is not deemed necessary.  

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service- connected disability, or 
(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, or 
(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or 
(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.  

In this case, the Veteran fractured his hip on October 20, 2008, was hospitalized in October 2008 at Gateway Medical Center, and surgery was performed at the private facility on that date.  (Most records indicate that it was the right hip that was fractured, although some indicate the left hip.)  

Treatment records establish that on October 24, 2008 the Veteran was stable, but that he required maximal assistance in his activities of daily living (ADLs).  At that point, he was referred to rehabilitation where he was treated intensively by physical therapy.  Treatment records, including physician's and nurse's notes, from October 24, 2008 to October 31, 2008, document the Veteran's rehabilitation progress.  

A January 2009 determination by VA shows that payment was authorized for the period from October 20, 2008 until October 24, 2008.  The Veteran essentially contends that the emergency situation continued beyond October 24, 2008 until he was ultimately discharged on October 31, 2008.  

After a review of all the evidence, the Board finds that, on October 24, 2008, the Veteran was stable for transfer from the Gateway Medical Center to VA facilities, and that the Veteran remaining hospitalized at Gateway Medical Center for the rehabilitation from the surgery that was performed on October 20, 2008 was in preference to a VA or other federal facility.  

The medical record shows that the Veteran was stable on October 24, 2008.  At that time, he was transferred for intensive physical therapy in an effort to increase his ability to perform his ADLs.  The physician and nurse notes from the period of hospitalization from October 24, 2008, to October 31, 2008 show the admission was for the purpose of intensive rehabilitation for the improvement of his functional status and he was and he was admitted to the in-hospital rehabilitation service.  The 

record does not show treatment of an emergent disability from that point on.  For these reasons, the Board finds that treatment rendered at the private hospital from October 24, 2008 to October 31, 2008 was in preference to treatment that could have been obtained at a VA or other federal facility.  As such, the claim for payment or reimbursement of unauthorized medical expenses from October 24, 2008 to October 31, 2008 must be denied.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with hospitalization from October 24, 2008 to October 31, 2008 at Gateway Medical Center is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


